                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 United States of America
 ,

 Plaintiff(s),
                                                     Case No. 20-cr-231
 v.                                                  Judge Robert M. Dow

 Yen Cham Yung,

 Defendant(s).

                                           ORDER

Arrest warrant issued to the United States Marshal and Any Authorized Officer as to Defendant,
Yen Cham Yung. The Government's motion to seal complaint, affidavit, and arrest warrant is
granted. Enter Order Attached.




Date: 5/12/2020                                    /s/ Judge Dow
